Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Queens [County of Queens], convicting defendants of a violation of section 580 of the Penal Law (conspiracy) and order denying motion for a new trial affirmed. The guilt of the defendants is overwhelmmgly established. An information charging a violation of section 580 of the Penal Law (conspiracy) by mere reference to that section is sufficient. (People v. Bogdanoff, 254 N. Y. 16.) The requirement of section 398 of the Code of Criminal Procedure respecting the allegation of overt acts has been met, although quite ineptly. The use of the words “ overt acts ” is not indispensable, although they should be used. It is sufficient if overt acts are in fact alleged. Here they are alleged following the words “ to wit.” The language specifying the acts, in part, happens to be the same as that contained m section 986 of the Penal Law relating to bookmakmg, the violation of wMch is not charged in this information. The sameness of the language, however, does not cause it to cease to constitute allegations. of facts, wMch facts or enumerated acts, with reference to wMch defendants conspired, are alleged to have occurred in Queens county “ at a place other than a race track.” (1 Russell on Crimes [7th Eng. ed.], p. 181.) A bill of particulars was available to the defendants to make the allegations of fact more specific. Lazansky, P. J., Carswell and Adel, JJ., concur.